            Case 1:19-cr-00507-AJN Document 8 Filed 06/14/21 Page 1 of 4




UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - -   X


UNITED STATES OF AMERJCA
                                                                         CONSENT PRELIMINARY ORDER
                    - V. -                                               OF FORFEITURE/
                                                                         MONEY JUDGMENT
ZIYINGTAN,
   a/k/a "Tony Tan,"                                                     SI 19 Cr. 507 (AJN)

                             Defendant.
----------- - -------------------- - -                               X


                    WHEREAS , on or about October 31 , 2019, ZIYING TAN, a/k/a "Tony Tan," (the

"Defendant"), was charged in an Information, S 1 19 Cr. 507 (AJN) (the "Information"), with

money laundering conspiracy, in violation of Title 18, United States Code, Section l 956(h) (Count

One);

                    WHEREAS, the Information included a forfeiture allegation as to Count One of the

Information , seeking forfeiture to the United States, pursuant to Title 18, United States Code,

Section 982(a)(l), of any and all property, real and personal, involved in the offense charged in

Count One of the Information, or any property traceable to such property, including but not limited

to a sum of money in United States currency representing the amount of property involved in the

offense charged in Count One of the Information;

                    WHEREAS , on or about October 31 , 2019, the Defendant pied guilty to Count One

of the Information, pursuant to a plea agreement with the Government, wherein the Defendant

admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States, pursuant to Title 18, United States Code, Section 982(a)(l), any and all

property, real and personal, involved in the offense charged in Count One of the Information, or

any property traceable to such property, including, but not limited to a sum of money in United
         Case 1:19-cr-00507-AJN Document 8 Filed 06/14/21 Page 2 of 4




States currency, representing the amount of property involved in the offense charged in Count One

of the Information;

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of$ I 00,000 in United States currency representing the amount of property involved in the

offense charged Count One of the Information; and

               WHEREAS , the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the property involved in the offense charged in Count One of the Information cannot

be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Daniel G. Nessim of counsel, and the Defendant, and his counsel, Eric W. Siegle, Esq .,

that:

               1.     As a result of the offense charged in Count One of the Information, to which

the Defendant pied guilty, a money judgment in the amount of $100,000 in United States currency

(the "Money Judgment"), representing the amount of property involved in the offense charged in

Count One of the Information, shall be entered against the Defendant.

               2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, ZIYING

TAN, and shall be deemed part of the sentence of the Defendant, and shall be included in the

judgment of conviction therewith.

               3.     All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney' s Office, Southern District of New
         Case 1:19-cr-00507-AJN Document 8 Filed 06/14/21 Page 3 of 4




York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew' s

Plaza, New York, New York 10007 and shall indicate the Defendant' s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21 , United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(6)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney ' s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.

               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.




                       [THIS SPACE LEFT INTENTIONALLY BLANK]
         Case 1:19-cr-00507-AJN Document 8 Filed 06/14/21 Page 4 of 4




               8.     The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District ofNew York


                                                                    5/19/2021
       Daniel G. Nessim                                             DATE
       Assistant United States Attorney
       One St. Andrew' s Plaza
       New York, NY 10007
       (212) 637-2486


ZIYINGTAN ~


By:   ¼--/   -~ - - - - - - - -                                     ~ \ crO      ~1
      Ziying Tan                                                    DATE

         2-7 : ~                                                     ~ ' 2... c:, ' 2... \
By:    Eric W . Siegli,i;~                                          DATE
       Attorney for Defendant
       Siegle & Sims L.L.P.
       217 Broadway, Suite 611
       New York, New York 10007
       (212) 406-0110




                                                                     r /,'6/\        I


HO O     LE ALISON J. NATHAN                                        ~
UNITED STA TES DISTRICT JUDGE
